People v Meek (2019 NY Slip Op 03253)





People v Meek


2019 NY Slip Op 03253


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: CARNI, J.P., LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Apr. 26, 2019.)


MOTION NO. (1088/11) KA 08-01131.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJONATHAN J. MEEK, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.